NOT FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                      AUG 13 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADELBERTO OMAR SILVA-ANGON,                     No.   13-73123

                Petitioner,                     Agency No. A075-121-249

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2019**
                               San Francisco, California

Before: HAWKINS, McKEOWN, and BENNETT, Circuit Judges.

      Adelberto Omar Silva-Angon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal and denial of his motion to

suppress. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
          The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not err in concluding that the evidence of Silva-Angon’s alienage

that Immigration and Customs Enforcement (“ICE”) obtained during the raid of Sun

Valley Floral Farms was not obtained in violation of Silva-Angon’s constitutional

rights or any laws or regulations. Silva-Angon was not entitled to advisement of his

rights under 8 C.F.R. § 287.3(c) because the raid, and the subsequent questioning at

McKinleyville Coast Guard Station (“McKinleyville Station”), took place well

before formal removal proceedings were commenced against him. See Samayoa-

Martinez v. Holder, 558 F.3d 897, 901–02 (9th Cir. 2009). Nor does Silva-Angon

present evidence compelling the conclusion that the administrative search warrant

pursuant to which ICE conducted the raid egregiously violated his Fourth

Amendment rights by improperly authorizing his arrest. See Orhorhaghe v. I.N.S.,

38 F.3d 488, 493 (9th Cir. 1994); Int’l Molders and Allied Workers’ Local Union

No. 164 v. Nelson, 799 F.2d 547, 552–53 (9th Cir. 1986). Finally, Silva-Angon

presents no evidence compelling the conclusion that conditions during the raid or at

McKinleyville Station were so coercive that Silva-Angon’s “will was overborne,”

thus admitting the Form I-213 would not violate his Fifth Amendment rights. See

Ortiz v. Uribe, 671 F.3d 863, 869 (9th Cir. 2011) (citation omitted).

      PETITION FOR REVIEW DENIED.




                                         2